UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         2/3/2020
VICTOR H. ALVARADO BALDERRAMO,

                            Plaintiff,                               ORDER

               -against-                                          15-cv-2181 (ER)

TAXI TOURS INC., et al.,

                            Defendants.


Ramos, D.J.:

       On November 26, 2019, Plaintiff filed a Notice, Consent, and Reference of a Dispositive

Motion to a Magistrate Judge (“the Notice”), for the Court’s approval. Doc. 82. On December

4, 2019, the Notice, which refers Plaintiff’s Motion to Approve the Settlement Agreement to

Magistrate Judge Freeman for adjudication, was “So Ordered” and filed on ECF. Doc. 83. Upon

reconsideration, the so-ordered Notice is hereby rescinded. This Court will retain jurisdiction of

Plaintiff’s motion.

       The Clerk of the Court is respectfully directed to withdraw the order, doc. 83.

       It is SO ORDERED.

Dated: February 3, 2020
       New York, New York

                                                            _______________________
                                                            Edgardo Ramos, U.D.S.J.
